LOWELL, District Judge.
The owners of the libeled Ashing schooner made with one Hilva, her master, an oral agreement for a Ashing voyage. Silva was to ship, the crew, and the owners had no connection with the crew except through Silva. The terms agreed upon between Silva and the owners, and between Silva and the crew, were as follows: From the gross proceeds of the catch, wharfage and scalage were to be deducted. One quarter of the balance was to go to the owners; the remainder, after deducting the cost of groceries, ice, bait, etc., and 10 per cent, paid to the master for use of gear, was to be divided equally among the crew, including the master. A custom was proved that the master should sell the catch and collect the price, and that, in his absence, tbe crew should appoint one or more of their number to take Ms place. All supplies were bought by the master or other member of the crew. If the catch was insufficient to discharge the bills incurred for supplies, the same were charged against the next voyage; but there was no evidence how the bill was to be collected if tbe next voyage was made by another master and crew. This, I understand, is called the “quarter clear.” Tbe master sold the catch, collected the price, and absconded therewith. The other members of the crew bring their libel against the vessel for their lay.
This case seems to be covered by Crowell v. Knight, 2 Low. 307, Fed. Cas. No. 3,445. There the circumstances were in some respects more favorable to the claimants than here. The libelants were “sharesmen,” of whom there were four, while seven other seamen were shipped for special wages in money. In that ease, there was stronger reason than in this in holding the libelants to be partners and joint charterers. It is true that in Crowell v. Knight it was said that “they [the sharesmen] have no voice in the disposal of the catch in any respect,” while here it was otherwise; but this difference seems to me not very important. The method of sale is not decisive upon the question of title, and was probably adopted largely for the convenience of all parties. The supreme court of Massachusetts has decided that seamen have no lien upon the catch for their lay. Story v. Russell, 157 Mass. 152, 31 N. E. 753. But that case was made to turn largely upon a construction of Rev. St. §§ 4391-4394, which provisions are not applicable here. The same court has decided, in a case like this in some respects, that those who furnish supplies have no lien. Rich v. Jordan, 164 Mass. 127, 41 N. E. 56. This may be true. For the sake of argument, it may be admitted that, if courts of admiralty considered seamen to deal on equal terms with owners, the former might not prevail in a case like that at bar; but, consider-' *980ing the favor always shown in admiralty to seamen, I think that the agreenfent here made should not be construed to deprive them of their lien.